DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because the claim lacks a period at the end of the sentence. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims are rejected as follows:
Claims 1, 4, 8, 11–12 and 14–17 are rejected under 35 U.S.C. 103 as being obvious over Loegstoer, EP 1 355 103 (“Loegstoer”)1 in view of Honeywell, WO 2016/094762 (“Honeywell”)2, McAllister, US 2019/0134958 (“McAllister”), Ishihara et al., US 2015/0126349 (“Ishihara”), Dou et al., US 2011/0171489 A1 (“Dou”) and McKeen LW, Permeability Properties of Plastics and Elastomers, William Andrew, Kidlington, Oxford, UK (2012), pp. 164–1653. (“McKeen”). 
Claim 13 is rejected under 35 U.S.C. 103 as being obvious over Loegstoer in view of Honeywell, McAllister, Ishihara, Dou, McKeen and in further view of Gao et al., CN 104960251 (“Gao”)4. 
Claim 1 describes a barrier material for pipe systems comprising a polymer layer and a foam. The foam comprises a cell gas. The foam is selected from PUR, PIR, PET, and thermoplastic polyolefins. The cell gas is selected from the group of hydrofluoroolefins (HFOs) consisting of HFO1233zd and HFO1336mzz. The layer thickness of the polymer layer is in the range of 0.03 to 0.5 mm. The polymer of the polymer layer comprises a copolymer of ethylene and vinyl alcohol that contains 90 to 100 wt.% structural units of formula (IV), see below. 

    PNG
    media_image1.png
    134
    316
    media_image1.png
    Greyscale

Here, m represents 1 to 10, n represents 2 to 20 and the relationship m/n is from 0.3 to 0.5. The polymer has a molecular weight Mw of more than 20,000 and the polymer layer has the following diffusion coefficients: 
- HFOs less than 5 cm3/m2*day*bar; 
- O2 less than 20 cm3/m2*day*bar;  
- N2 less than 5 cm3/m2*day*bar; 
- CO2 more than 0.5 cm3/m2*day*bar; and 
- H2O (gas) more than 0.4 g/m2*day. 
Loegstoer discloses a barrier material for pipe systems (i.e., pre-insulated pipes for district heating or cooling etc.) comprising a polymer layer (i.e. a layer of polymeric material) and a foam (i.e., insulating material). Loegstoer [0001]. The foam (i.e., polyurethane) comprising a cell gas (i.e., carbon dioxide and pentane). Id. at [0005]. Loegstoer also discloses that the layer thickness of the polymer layer is below 1 mm and preferably below 0.5 mm. Id. at [0014]. The polymer of the polymer layer comprises a copolymer EVOH, which is ethylene and vinyl alcohol. Id. at [0030]. 
Loegstoer does not disclose that the cell gas is selected from the group of hydrofluoroolefins (HFOs) consisting of HFO1233zd and HFO1336mzz. Loegstoer does not disclose that the polymer of the polymer layer comprises a copolymer of ethylene and vinyl alcohol that contains 90 to 100 wt.% structural units of formula (IV), wherein m represents 1 to 
- HFOs less than 5 cm3/m2*day*bar; 
- O2 less than 20 cm3/m2*day*bar;  
- N2 less than 5 cm3/m2*day*bar; 
- CO2 more than 0.5 cm3/m2*day*bar; and 
- H2O (gas) more than 0.4 g/m2*day. 
In the analogous art of polymer insulation foam, Honeywell discloses foam cells filled with HFCO-1233zd5, which has a boiling point of19 ˚C. , Honeywell ps. 1 and 15, Table.1. Honeywell further discloses that HFCO-1233zd is a more environmental acceptable substitutes. Id. at p.1. Additionally, Honeywell discloses that its foam is similar to Loegstoer’s because both are closed cell polyurethane insulating foams. Id. at p.4. It is therefore obvious to use the hydrofluoroolefin—HFCO-1233zd disclosed by Honeywell as a cell gas substitute for Loegstoer’s cell to ease environmental stress. Id. at p.1. Furthermore, simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 
For the limitation of that the polymer contains 90 to 100 wt.% of EVOH, in the analogous art of gas barrier layers, McAllister discloses that the amount of EVOH polymer is particularly about 90 wt%, which falls within the claimed range. McAllister, [0092]. McAllister discloses that their composition of EVOH provides the desired level of oxygen barrier properties.  Id., [0007]. It would have been obvious to use the EVOH disclosed by McAllister in place of the 
For the limitation of the polymer has a molecular weight Mw of more than 20,000 with m represents 1 to 10, n represents 2 to 20 and the relationship m/n is from 0.3 to 0.5, Loegstoer in view of Honeywell does not disclose the molecular weight or copolymer ratio of EVOH barrier layer. 
In the analogous art of the EVOH barrier materials, Dou discloses a higher ethylene content EVOH (i.e., 48 mole% ethylene with molecular weight higher than 130,000 g/mole), which has a higher lower Tg and are not as prone to cohesive failure and can offer stronger metal adhesion. Dou [0054]. It would have been obvious for modified Loegstoer’s EVOH material to be within this range for the benefits disclosed by Dou. Additionally, as instant disclosure does not teach this content is critical to the operation of the claimed invention. Therefore, absent evidence of criticality, this difference fails to patentably distinguish over prior art because it produces a difference in degree rather than in kind. MPEP 2144.05(III)(A). It is noted here that EVOH with mole% 48 corresponds to m/n=0.48 and a m and n range within the instant claim, i.e., for example, m equals to 4.8 and n equals 10. 
For the limitation of diffusion coefficients of the polymer layer for oxygen and water vapor, modified Loegstoer does not explicitly disclose the diffusion coefficients of Oxygen and water vapor. However, McKeen reported that the oxygen permeability coefficient is 0.01–0.15 cm3.mm/m2.day.atm6 and Water vapor permeability coefficient is 0.8–2.4 g.mm/m2.day. It would have been obvious for the diffusion coefficient of the instant claimed polymer layer of EVOH to be within this range because the instant disclosure discloses that the ideal thickness of the 3.mm/m2*day*bar and Water vapor of more than 0.4 g.mm/m2*day based on the diffusion coefficient data provided in instant claim 1. Spec. dated Dec. 14, 2018 (“Spec.”) [0070]. 
For the limitation of diffusion coefficients of the polymer layer for HFOs, nitrogen and carbon dioxide, modified Loegstoer does not explicitly disclose those diffusion coefficients. 
However, Loegstoer in view of Honeywell discloses that the barrier layer is preferred to have good resistance properties for diffusion of oxygen and carbon dioxide. Loegstoer, [0005].  Additionally, Loegstoer in view of Honeywell discloses that the polymer layer of the foam has a low diffusion coefficient for HFOs to inhibit the migration of cell gas 1233zd. Honeywell, p.4. While Loegstoer in view of Honeywell does not discuss the diffusion coefficient of nitrogen, in the analogous art of gas barriers made of EVOH, Ishihara disclosed the diffusion coefficient of nitrogen being 0.05 cm3/m2*24hr*atm, which matches the claimed limitation. Ishihara, [0178]. Ishihara further discloses that the gas transmission rate of EVOH can be tailored by varying the thickness and mol% of ethylene content in the layer. Ishihara, [0178]. It is therefore within the ambit of one of ordinary skill in the art to adjust the thickness and ethylene content in EVOH to obtain the desired diffusion coefficient for gases of HFOs, nitrogen, carbon dioxide, water and oxygen. 
Claim 4 describes the barrier material of claim 1. The HFO is 1233zd.
Honeywell disclosed a cell gas i.e., blowing agent is 1233zd. Honeywell p.4.
Claim 8 describes the barrier material of claim 1. The foam is a polymer selected from the group consisting of polyurethanes (PU). 
Loegstoer teaches that its foam is polyurethanes. [0006].
Claim 11 describes the barrier material of claim 1. The polymer layer of the foam to be part of a composite material or a self-supporting structural element.  
Modified Loegstoer discloses the material to be a combination of materials includes EVOH and PE, which is a composite material. Loegstoer, [0030], claim 1–3. 
Claim 12 describes the barrier material of claim 1. The barrier material has the following layered structure: a thermoplastic polymer and a polymer layer. 
Loegstoer discloses that the barrier material has a thermoplastic polymer (i.e., polyethylene is thermoplastic) and a polymer layer (i.e., EVOH copolymer). Loegstoer [0001], [0005] and [0030].
Claim 13 describes the barrier material of claim 1. The thermoplastic polymer is selected from the group consisting of high- density PE (HDPE), low-density PE (LDPE), linear low-density PE (LLDPE) and has a layer thickness of 0.01 to 1 mm. 
Loegstoer in view of Honeywell discloses that the thermoplastic layer is PE. Loegstoer also discloses that the layer thickness is below 1 mm and preferably below0.1 mm.  Loegstoer [0030], claim 5. 
Loegstoer as modified does not specify the type of PE. 
In the analogous art of high-barrier multi-layer thermoplastic material for pipes, Gao teaches an EVOH barrier layer combined with HDPE. Id. at p.2. Gao further teaches that a combination of EVOH and HDPE exhibits high barrier material property. Id. at p.2. It would Id. at p.2.
Claim 14 describes a barrier material for laggings, for cooling devices, for pipe systems for local and district heating, for pipe systems for cooling buildings, for pipe systems for transporting cooled media, for pipe systems in industrial applications, or for pipe systems for transporting gases, liquids or solids; and/or for packaging, for pharmaceuticals, food and electronic components; and/or for containers and tanks comprising the foam of claim 1.
Here, the preamble merely states, for example, the purpose or intended use of the invention, other than any distinct definition of any of the claimed invention’s limitations, and the preamble is not considered a limitation and is of no significance to claim construction. MPEP 2111.02(Ⅱ).
Loegstoer discloses that a barrier material comprising the foam of claim 1. Loegstoer, [0027]. 
Claim 15 describes the barrier material of claim 14 for thermally insulating pipe systems selected from the group consisting of plastics medium pipe systems (PMP) and plastics jacketed pipe systems (PJP).
Here, the preamble merely states, for example, the purpose or intended use of the invention, other than any distinct definition of any of the claimed invention’s limitations, and the preamble is not considered a limitation and is of no significance to claim construction. MPEP 2111.02(Ⅱ).
However, for the purpose of compact prosecution, this limitation is mapped as being obvious over Loegstoer in view of Honeywell, where both plastics medium pipes systems (PMP) 
Claim 16 describes a barrier material for laggings, for cooling devices, for pipe systems for local and district heating, for pipe systems for cooling buildings, for pipe systems for transporting cooled media, for pipe systems in industrial applications, or for pipe systems for transporting gases, liquids or solids; and/or for packaging, for pharmaceuticals, food and electronic components; and/or for containers and tanks comprising the foam of claim 11.
Here, the preamble merely states, for example, the purpose or intended use of the invention, other than any distinct definition of any of the claimed invention’s limitations, and the preamble is not considered a limitation and is of no significance to claim construction. MPEP 2111.02(Ⅱ).
Loegstoer discloses that a barrier material comprises the foam of claim 11. Loegstoer, [0027]. 
Claim 17 describes the barrier material of claim 16 for thermally insulated pipe systems from the group of plastics medium pipe systems (PMP) and plastics jacketed pipe systems (PJP).
Here, the preamble merely states, for example, the purpose or intended use of the invention, other than any distinct definition of any of the claimed invention’s limitations, and the preamble is not considered a limitation and is of no significance to claim construction. MPEP 2111.02(Ⅱ).
For the purpose of compact prosecution, this limitation is mapped as being obvious over Loegstoer in view of Honeywell, where both plastics medium pipes systems (PMP) (medium conveying pipes made from plastic, Loegstoer, [0021]) and plastics jacketed pipe systems (PJP) (jacket pipe made from PE, Loegstoer, [0022]) are disclosed for barrier material applications. 

Response to Arguments
Prior Art Rejections
The applicant argues that a foam capable of preventing both carbon dioxide blowing gas and HFC 1233zd from escaping would not be within the scope of the claims because independent claim 1 requires a “polymer” that is permeable to carbon dioxide while be impermeable to the HFC. Applicant Rem. dated Aug. 20, 2021 (“Applicant Rem.”) p. 2. 
Additionally, the applicant provided a Declaration of Jurgen Kress (i.e., a co-inventor) describing that the claimed barrier material has a permeability of carbon dioxide more than 45 times that of HFC. Id. at p. 3. 
The examiner does not find the applicant’s argument convincing. The examiner would like to point that “barrier material,” “foam” and “polymer layer” are three different concepts as described in applicant’s amended claim 1. A barrier layer comprises a polymer layer (i.e., copolymer of ethylene and vinyl alcohol) and a foam (polyurethane comprising cell gas). The examiner relies on Graham’s law to prove that the foam (i.e., polyurethane) could use HFC 1233zd as cell gas instead of carbon dioxide because polyurethane would prevent HFC 1233zd from escaping from the foam and therefore the foam (i.e., PU) together with the trapped cell gas (i.e., HFC 1233zd) would form a valid insulation material. This structure is identical with the applicant’s claimed invention, which requires a foam made of polyurethane comprising cell gas HFO 1233zd (i.e., see instant claims 1, 4 and 8). The claimed diffusion properties belong to the “polymer layer”, which is a copolymer of ethylene and vinyl alcohol as described in claim 1. Therefore, a foam capable of preventing both carbon dioxide blowing gas and HFC 1233zd from escaping is within the scope of the claims because instant claim requires the polymer layer
As for co-inventor’s declaration of that the barrier material has a permeability of carbon dioxide more than 45 times that of HFC, it is irrelevant because barrier material is a combination of a foam with cell gas and the polymer layer. The examiner believes that the barrier material of modified Loegstoer would possess the same permeability/diffusion property as the instant claim, because when the claimed and prior art products are identical or substantially identical in structure, claimed properties of functions are presumed to be inherent. MPEP 2112.01(I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi, Kelley can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Qianping He/Examiner, Art Unit 1776                                                        

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Loegstoer is contained in the record as the 7-page Foreign Reference dated Dec. 14, 2018. 
        2 Honeywell is contained in the record as the 24-page Foreign Reference dated Dec. 14, 2018. 
        3 The examiner could not find the full copy of the McKeen reference and a copy of a tertiary reference (i.e., Paul E. Keller, Richard Kouzes, Water Vapor Permeation in Plastics, U.S. Department of Homeland Security, PNNL-26070, Jan. 2017, Table 4.2, p. 11) is provided which includes data obtained from the McKeen reference. 
        4 Gao and its machine translation are contained in the record as the 13-page and 10-page Foreign References dated Dec. 8, 2020. 
        5 HFCO-1233zd is the same as HFO-1233zd as both refer to 1-Chloro-3,3,3-trifluoropropene. 
        6 1 atm = 1.01 bar